Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 1 of 7 PageID #: 945




                     EXHIBIT 2
Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 2 of 7 PageID #: 946




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

                                                         )
  PATRICK R. SMITH and BRANDON S. HOLM,                  )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     )       No. 2:20-cv-630- JMS-DLP
                                                         )
                                                         )
  WILLIAM P. BARR, in his official capacity as the       )
  Attorney General of the United States; MICHAEL         )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)


                         DECLARATION OF CHARLES P. FORMOSA


  I, Charles P. Formosa, declare as follows:

         1.      I am an investigator with the Federal Public Defender’s Office for the Western

  District of Washington, where I have been employed since February of 2007. IFrom July 1995

  through November 1998, I was employed by the Office of the Capital Collateral Representative in

  Florida, where I investigated the cases of inmates sentenced to death by the State of Florida

  throughout state post-conviction proceedings and Habeas Corpus review. From November 1998

  to February 2007, I was employed by the Federal Public Defender’s Office in the Eastern District

  of California, where I investigated the cases of inmates sentenced to death by the State of

  California during Habeas Corpus review.




                                                 1
Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 3 of 7 PageID #: 947




         2.      I was part of Brandon Bernard’s legal team. Brandon was executed by the federal

  government on December 10th, 2020. I was the legal representative for and witness to Mr.

  Bernard’s execution

         3.      This declaration is based upon my best memory of my personal involvement and

  personal observations during the execution process for Brandon.

         4.      On the morning of Brandon’s execution, I met with him in a visiting room for death-

  row inmates at USP Terre Haute. We talked through a partition with three pieces of plexiglass

  covering the lower parts of the partition except for the three or four inches from the sides of the

  plexiglass. My previous legal visits were in a similar room but without the fencing and plexiglass.

  I visited with Brandon for approximately 2 ½ hours.

         5.      Before my visit with Brandon, I was processed through security where I came into

  close contact with one BOP staff member and two members of Mr. Bourgeois’ legal team. Mr.

  Bourgeois was scheduled to be executed on December 11, 2020, and his legal team was visiting

  with him.

         6.      In order to get to the visiting rooms, a different BOP employee from the one who

  processed me walked me and the two members of the legal team for Mr. Bourgeois through the

  halls of the prison where we eventually we took a 12 by 20 feet elevator to the death row visiting

  rooms. It was not possible to socially distance in the elevator. During my visit with Brandon, I

  saw some BOP employees walking in the hall behind him who were not wearing masks. When I

  left the visit, I took the same elevator with the BOP officer and now three members of the

  Bourgeois team. Mr. Bourgeois was represented by the Federal Defenders Office in Philadelphia,

  PA who had traveled to Terre Haute as well. Most of the staff members I interacted with had masks

  on (though some wore them below their noses).




                                                  2
Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 4 of 7 PageID #: 948




         7.      I left the prison at 3:00 p.m. I grabbed lunch at a drive-thru and then drove

  downtown to the Sheriff’s office to be picked up by the prison officials to be returned to the prison

  for the execution. I had been told to arrive at the Sheriff’s parking lot by 3:45 p.m.

         8.      When I arrived at the Sheriff’s office parking lot, I met with Brandon’s aunt and

  spiritual advisor. We were outside, but Brandon’s aunt was not wearing a mask and was standing

  next to Brandon’s spiritual advisor. Brandon’s aunt was initially standing next to her car where

  two people who were not wearing masks were sitting. I do not remember if the spiritual advisor

  was wearing his mask at that time. Brandon’s aunt is from Louisiana, but had been staying in Terre

  Haute for a week with the two people in her car. His spiritual advisor drove from New York with

  stops in different states before arriving in Terre Haute. The three of us were then met by one female

  and two male prison officials. They were wearing protective equipment and provided Brandon’s

  aunt and spiritual advisor with surgical masks. I brought my own mask. They had us fill out forms,

  and then we waited for about 30 minutes to receive word that we could come to the prison.

         9.      At that time, they put all of us into a white transit van with four rows of seats which

  would accommodate approximately 11 people. There were six of us total in the van, including the

  driver. The windows in the van were not open. During the ride, Brandon’s aunt pulled her mask

  down exposing her nose and mouth a few times. BOP employees did not request she put her mask

  back on. I estimate that we spent approximately 15 minutes in the van.

         10.     They drove us to the USP building, where death row is housed. At the front entrance

  of the BOP grounds, Brandon’s aunt and spiritual advisor had their temperatures checked. They

  did not check mine because they recognized me as being at the prison earlier that day. They took

  us in the lobby to process us. They had us all sit down in the waiting area. Present were the six of

  us and three officers who processed us. They then called us one at a time to be screened. Each of




                                                   3
Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 5 of 7 PageID #: 949




  us went through a body scanner and the officers put our shoes, jackets, and belongings through the

  metal detectors. They then used a hand wand on each of us, wanding us first in the front and then

  in the back. All of these actions took place in very close proximity with the officers. While each

  person went through the security measures, the others waited together. The security officers waited

  for clearance from another area of the prison before moving us in the same van., There weren’t

  any windows that opened in the security screening room or the waiting area.

         11.     They then drove us to another building. We entered the front door into a hallway

  without windows. They took us to a room that also had no windows. My memory is one escort

  stayed with us most of the time. I remember the other escorts went into a different room with two

  new males and a new female BOP employee. The room had windows on two sides but I didn’t

  notice if they were open. One of the new males from the other room came in to ask us how we

  were doing. The female from the van ride came in as well. I remained in that room with the other

  two witnesses for Mr. Bernard for approximately two hours. They left the door open, but there

  were no windows in the room. Brandon’s aunt did not wear her mask for most of the time. She

  was the person who spoke the majority of the time while in the room and there were only a few

  instances when she was silent. At one point, his aunt asked me how I could breathe in my mask.

  His spiritual advisor pulled his mask down to eat snacks several times while sitting within two feet

  of Brandon’s aunt where he sat the majority of the time. We all were pulling our masks down to

  drink water. The BOP employee who was in the room with us most of the time sat within three

  feet of Brandon’s spiritual advisor and aunt.

         12.     About fifteen minutes before we actually left for the execution building, we were

  brought out and told to get into the van by the original three BOP employees. Brandon’s spiritual

  advisor was taken to a different van by a new BOP employee. After two or three minutes, all three




                                                   4
Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 6 of 7 PageID #: 950




  of us were returned to the same room we had come from. After fifteen or twenty minutes, we were

  directed to get back in the vans. We were put in our van with the same three employees. Brandon’s

  aunt removed her mask almost immediately after getting into the van. We were in the van for

  approximately ten minutes. During that time, Brandon’s aunt told stories and sang a song. At no

  time did the BOP employees ask her to put her mask back on her face.

         13.    Once we arrived at the execution building, Brandon’s aunt and I were escorted to a

  room that was approximately eight by fourteen feet. In the room was the female employee who

  escorted us to the room from the van and two other BOP employees.

         14.    The room had an approximately three and half by five window with a blind. In order

  to see Brandon, I had to stand next to Brandon’s aunt who had pulled her mask down so it was

  under her chin exposing her mouth and nose. None of the BOP employees asked her to put her

  mask back on. After five minutes, the blind went up. I could see into the execution chamber but

  could not see Brandon. I had to move around Brandon’s aunt to see Brandon. Before I moved, I

  could see Brandon’s spiritual advisor and someone standing next to him. Once I moved around, I

  saw Brandon was already in the room. He was strapped onto a custom table, though you could not

  see the body straps because he was covered with a blanket. You could see the tubes going into his

  body. Standing in the room on the other side of Brandon from me was a BOP employee who made

  all of the announcements in a loud voice. He never wore a mask. Someone else in the room,

  whom I could not see, read the death sentence pronouncement. The guy without the mask called

  to make sure there were not any “impediments” to continuing the execution. I could not see into

  any other room that might have a view into the execution chamber beyond the room with windows

  behind Brandon and a window to the right of the BOP employee who was not wearing a mask.




                                                 5
Case 2:20-cv-00630-JMS-DLP Document 47-6 Filed 12/28/20 Page 7 of 7 PageID #: 951




         15.      Brandon’s aunt did not wear her mask almost the entire time we were in our room.

  A couple of minutes after Brandon was pronounced dead, Brandon’s aunt, spiritual advisor and I

  were escorted to the van by the same people and were taken back to Sheriff’s department’s parking

  lot. On the ride to the Sheriff’s department, his aunt sobbed most of the time and was not wearing

  a mask. None of the BOP employees requested she put her mask on.

         16.     There were no windows that opened to the outside in any of the rooms that I was in

  throughout the process.

         17.     Prior to leaving for Terre Haute, I quarantined myself for ten days. I drove my car

  and parked in the garage next to the airport terminal so I did not have to take a shuttle. I socially

  distanced myself from others in the airport while waiting to board my plane. While boarding the

  plane, other passengers were not socially distanced and I had to wait right next to some of the

  passengers on the plane before I could move forward. Exiting the airplane was even worse for

  social distancing. The passengers all stood up next to each other to exit the plan. I got my rental

  car and drove to my hotel.

         I declare under penalty of perjury that the foregoing is true and correct.



   Dated:        12/17/2020                       By: _____________________________________
                                                       Charles P. Formosa




                                                   6
